Citation Nr: 0333653	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Prepare a letter asking the Center 
for Research of Unit Records (CRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The relevant 
period of service is from April 13, 1971, 
to January 15, 1973, with service in 
Vietnam from September 10, 1971, to June 
27, 1972.  His principal duties in 
Vietnam were as a personnel records 
specialist, 23rd Administration Company 
from September 20, 1971, through October 
26, 1971, and special services clerk, 
Headquarters and HQ Company, 196th 
Infantry Brigade from October 27, 1971, 
through June 23, 1972.

Provide CRUR with a description of the 
following alleged stressors identified by 
the veteran: 

a.  In Vietnam, came under mortar 
and rocket attack in defense of the 
Base Camp, located about four miles 
from Da Nang, and called "Rocket 
Pocket," and treated for burns on 
the left arm and back as a result of 
a white phosphorous round hitting 
the compound.  

b.  In Vietnam, came under mortar 
and rocket attack in Chu Lai, in 
association with the 196th and 23rd 
Infantry Division.  

c.  In Vietnam, in an area near what 
was referred to as "Dog Patch," 
having been on a guard tower when a 
mortar hit it, causing the tower to 
fall, resulting in one of the men, 
"Leon," to break his arm.  

d.  In Vietnam, while on guard duty, 
having been fired upon by kids 
firing M-1 carbines, with one of the 
rounds coming within 1/2 inch of the 
veteran's left eye.  

e.  In Vietnam, engaged in foxhole 
fighting and having served as a door 
gunner.  

f.  In Vietnam, having pulled bodies 
out of a bunker.  

Also, provide CRUR copies of any 
personnel records showing service dates, 
duties, and units of assignment. (201 
documents are in SMR envelope.)

2.  Contact the Army Reference Branch 
(NRPMA-M) at National Personnel Records 
Center, 9700 Page Avenue, St. Louis, MO 
63132-5100, and request verification as 
to whether the veteran was awarded a 
Bronze Star Medal during service.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
examination.  Send the claims folder to 
the examiner for review. 

Ask the examiner to respond to the 
following:

a.  Please specify whether the 
veteran has a current hearing loss 
disability or tinnitus.  

b.  (1) Is it at least as likely as 
not that a hearing loss disability 
or tinnitus is related to service?  
(2) Alternately, does the change in 
reported audiometer findings from 
the February 1971 induction 
examination to the November 1972 
release from active duty examination 
represent the onset of a chronic 
hearing loss disability? 

Request that the examiner provide a 
complete rationale for any opinion 
provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


